DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 12/21/2020.  Claims 1 and 22 are amended and claims 1-3 and 7-23 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-13, and 21-23
Currently amended independent Claim 1 recites “scanning the bag at a drop off location to record a drop off location global positioning point and a drop off location time stamp; determining a time interval the bag is located at the drop off location based on the drop off location time stamp”.  The originally-filed disclosure does not evidence possession of the claimed feature.  In particular, there is neither the structural detail nor the functional detail of the invention disclosed originally to evidence possession of a step of determining “a time interval … at the drop off location…”.  For this limitation to be supported by the original disclosure, the Applicant must have evidenced possession of at least a means for determining a start and end time of the bag “at a drop off location”.  Applicant evidenced possession of the steps of scanning and determining a time at which the bag was at discrete points within the environment but did not disclose determining an end time of the bag “at a drop off location”.  A person having ordinary skill in the art would not understand a time at a location subsequent to the drop off location to be a surrogate for an end time of the bag “at a drop off location”.  For example, if the subsequent location was a scan point associated with a baggage handling system, determination of a time at the drop off location and determination of a time at the baggage handling location would not necessarily be equivalent to “a time interval … at the drop off location”. 
Applicant does disclose, and evidence possession, other features relating to time intervals.  For example in [0021] of the instant application’s PG Pub 2019/0197268 discloses “time and location information may thereafter be used to backtrack the location of the bag at the airport or transportation facility should the bag not arrive at the next location within the desired or anticipated time”.  In [0023] it is disclosed “if the bag was checked in at the drop off location, but never makes it to a sorting station, a gate, or onto an airplane, based on the scan data, an operator may know where in the process the bag is misplaced”.  While the time interval between arrival at a drop-off location and determination that the bag has not made it to a subsequent 
Further discussion continues in the Claim Interpretation section below.
Claims 2-3, 7-13, and 21 and 23 are rejected as dependents.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-13, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language reciting “determining a time interval the bag is located at the drop off location based on the drop off location time stamp” is argued in the 12/21/2020 Response as being differentiating over Malinofsky on account of Examiner comments in the 3/19/2019 Office Action (page 5). Examiner acknowledges that the 3/19/2019 Office Action stated “Malinofsky discloses the claimed invention s cited above thought does not explicitly disclose determining a time interval the bag is at various locations”.  This statement was made in light of only the originally filed disclosure where “[time] interval” was used in Claim 6, “used to determine a time interval the bag is scheduled to arrive or leave a certain location” [0042], and “each bag may be tracked at various locations within the airport, anticipated time intervals it takes a bag to move between each location may be recorded and used to determine more efficient routes for moving bags” [0045].  The original Claim 6 requires “determining a time interval the bas is at the drop off location, the bag sorting station, the gate, and the airplane”.  This appeared to be further limiting inter alia, determining a time interval a bag is at the drop off location” implies there is equivalency to the statement made in the Office Action and silence, in Malinofsky, to determining a time interval that the bag is at the four locations listed in the original claim 6. These arguments further muddle the metes and bounds of the phrase “determining a time interval the bag is located at …” as claimed.  
For the purpose of examination, the phrase will be interpreted to include a determination of the approximate time a bag is at a location.  This interpretation includes determining a time stamp given that measurement and recording of a time stamp by any means would necessarily involve a minimally resolvable increment of time serving as the interval within which the time stamp corresponds to a time.  In other words, Malinofsky’s time stamp for Waypoint 1007 is 
Claim 22 contains substantially identical language.
Claims 2-3, 7-13, 21 and 23 are rejected as being dependents incorporating the indefinite language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-13, 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub. 2018/0293871 to Malinofsky (hereinafter Malinofsky).
Regarding claims 1 and 22, Malinofsky teaches a method of tracking bags (abstract, Figs. 1-5), the method comprising associating a bag with a customer (para [0041-0050]); scanning the bag at a drop off location to record a drop off location global positioning point and a drop off location time stamp (a check-in desk 211, Table 4 & Figs. 1-4; para [0059-0071]); determining a time interval (Event Time = 09:34:36) the bag is located at the drop off location based on the drop off location time stamp (Table 4); scanning the bag at a sorting station (a checked bag drop point 212, a baggage handling point 215 and baggage holding locations 216, 217, Table 4 & Figs. 1-4; para [0059-0071]); scanning the bag at a gate (Table 4 & Figs. 1-4; 

    PNG
    media_image1.png
    528
    848
    media_image1.png
    Greyscale

Regarding claims 2 and 23, Malinofsky teaches recording a bag sorting station global positioning point, a gate global positioning point, and an airplane global positioning point (Table 4 & Figs. 1-4; para [0005,0059-0071,0106-0113]).
Regarding claims 3, 21, Malinofsky teaches recording a bag sorting station time stamp, recording a gate time stamp, and are recording an airplane time stamp (Table 4; para [0007,0012]).
Regarding claim 8, Malinofsky teaches the gate comprises a static scan location (Table 4 & Figs. 1-4; para [0005,0007,0059-0071,0106-0113]).
Regarding claim 9, Malinofsky teaches the sorting station comprises a second static scan location (Table 4 & Figs. 1-4).
Regarding claim 10, Malinofsky teaches at least one of the scanning the bag at various locations comprises automated scanning (para [0059-0071,0106-0113]).
Regarding claim 11, Malinofsky teaches gathering data on the bag (para [0059-0071,0106-0113]).
Regarding claim 12, Malinofsky teaches the gathering data further comprises location information and time information. (para [0059-0071,0106-0113]).
Regarding claim 13, Malinofsky teaches resolving the location information and the time information, and determining a time the bag is at each of the drop off location, the bag sorting station, the gate, and the airplane (Table 4 & Figs. 1-4; para [0005,0007,0059-0071,0106-0113]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Malinofsky as applied to claim 4, and further in view of US Pat. 9,519,941 to Akasimi et al. (hereinafter Akasimi).
Regarding claim 7, Malinofsky discloses the claimed invention as cited above though does not explicitly disclose tracking an operator location based on at least one of the scanning the bag at the drop off location, the scanning the bag at the sorting station, the scanning the bag at the gate, and the scanning the bag at the airplane.
Akasimi discloses tracking an operator location based on the claimed scanning (col. 5, ll. 18-46). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to determine the claimed time intervals as taught by Akasimi with the system as disclosed by Malinofsky.  The motivation would have been to determine the bag to be lost or misdirected and alert stakeholders (para [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2009/0040048 to Locket et al. (hereinafter Locker).
Regarding claim 22, Locker discloses a method of tracking bags, the method comprising associating a bag with a customer (para [0059]-[0063]); scanning the bag at a drop off location; scanning the bag at a sorting station (para [0059]-[0063]); scanning the bag at a gate (para [0059]-[0063]); scanning the bag at an airplane (para [0059]-[0063]); and determining a time interval the bag is located in at least one of the drop off location, the sorting station, the gate, and the airplane based on at least one of a global positioning system and a radio frequency (para [0059]-[0063]).
As the claimed invention is limited by use of a global positioning system and further includes “scanning” a person having ordinary skill in the art would understand the claimed invention is rendered obvious merely by a GPS tracking system for luggage in which luggage travels to the claimed locations within time intervals greater than the temporal resolution of the GPS system.  In other words, if the GPS system is capable of real-time tracking of the luggage then luggage traversing the claimed locations necessarily evidences “scanning” at the respective locations.  In Locker, the system is disclosed as real-time and capable of determining the position of luggage anywhere along the path from arrival to destination.
.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
On pages 6-7 of the Response, Applicant argus that the amended language reciting “time interval” distinguishes the invention over prior art.  The U.S.C. 112 and 102 sections above address the arguments specificially.
On pages 7-8 of the Response, Applicant argues that Malinofsky explicitly teaches away from using a global positioning point.
As it pertains to 35 U.S.C. 102 ground of rejection above, the disparaging of a claimed feature is not germane to the rejection.  The use of GPS systems is anticipated in Malinofsky, despite the reference pointing out challenges in satellite tracking within buildings.
As claimed, the “global positioning point” is recited as a limitation on “to record” in the claimed invention.  As drafted, there is no requirement of the scanning itself to be limited as acquiring or determining a global positioning point.  As such, the “global positioning point” is merely interpreted as a representation of a location to be recorded based on “scanning the bag at a drop off location”.  Also, the claimed invention is not directed to requiring the details of the feature specifically disparaged in Malinofsky.  The claimed invention does not require a location determination to be performed within a building and thus a modification of the prior art was not relied upon to demonstrate the obviousness of modifying an intra-building tracking via GPS, a system Malinofsky discloses as problematic.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872